DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takao Aradachi (Aradachi) US 7,969,116.
As per claim 1 Aradachi disclose;
A printed circuit board assembly (PCBA) (fig. 2 item 52 with components) comprising:
a heat source (fig. 2 item 53A-B) which generates heat; 
a heat sink (54) connected to the heat source; and 
an exit vent (37a) positioned adjacent to the heat sink (54), 


As per claim 4 Aradachi disclose;
a substrate (52) opposite the exit vent (37a).  

As per claim 5 Aradachi disclose;
the heat sink (54) is affixed (through item 53 as 54 fixed on 53 and 53 is fixed on 52) to the substrate (52).  


As per claim 9 Aradachi disclose;
a housing (10), wherein the housing is distal from the heat source (53), and wherein the exit vent (12a, 10a) is located in the housing (10).  

Claims 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takao Aradachi.
As per claim 10 Aradachi disclose;
A heat dissipation structure (Fig. 2) comprising:
a fan (Fig. 2 item 14) to move air; 
a heat source (53) distal from the fan (14); 
an exit vent (10a, 12a) proximal to the fan (14); and 


As per claim 11 Aradachi disclose;
a printed circuit board (fig. 2 52) assembly (item 52, 53, 54 forms assembly) including a heat sink (54) connected to the heat source (53), wherein the heat sink (54) conducts heat from the heat source (53), wherein the heat sink heats (53) up air surrounding the heat sink to form heated air (fig. 2), and wherein the heated air passes through the exit vent (10a, 12a).  

As per claim 12 Aradachi disclose;
an entrance vent (fig. 3 item 36a), wherein the airflow path runs from the entrance vent (36a) to the heat source (53) to the fan (14) to the exit vent (10a. 12a).  

As per claims 13 and 14 Aradachi disclose;
wherein the fan (fig. 2 item 14) is downstream of the heat source (53), and wherein the fan does not blow air onto the heat source (53).  -the fan (14) creates a low pressure zone in the airflow path (fig. 2 as shown by arrows) and wherein .  

Claims 15-20, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takao Aradachi
As per claim 15 Aradachi disclose;
A power tool (fig. 2) comprising: 
a handle (20) comprising a hollow handle (fig. 2 item 10) interior, and 
a heat dissipation (fig. 2) structure including 
a fan (14) to move air; 
a heat source (53) distal from the fan (14); 
an exit vent (10a, 12a) proximal to the fan (14); and 
an airflow path (shown by arrows) running from the heat source (53) to the fan (14) to the exit vent (10a, 12a), wherein the heat source (53) heats the air to form heated air, and wherein when the fan (14) is activated, the fan draws air through the airflow path (shown by arrows) from the heat source (53) and out of the exit vent (10a, 12a), wherein the hollow handle interior (of item 10 with air passage 20a) at least partly contains the airflow path (20a).  

As per claim 16 Aradachi disclose;
the power tool comprises a motor (13), and wherein the motor includes the fan (Col. 4 lines 20-24).  


when the motor is activated, the fan is activated (Col. 4 lines 20-24).  

As per claim 18 Aradachi disclose;
a printed circuit board (52) assembly (PCBA) including a heat sink (54) connected to the heat source (53), wherein the heat sink (54) conducts heat from the heat source (53), wherein the heat sink heats (54) up air surrounding the heat sink (54) to form heated air, and wherein the heated air passes through the exit vent (10a, 12a).  

As per claim 19 Aradachi disclose;
a battery pack (fig. 3 35) a printed circuit board assembly (PCBA) including a heat sink connected to the heat source (fig. 2), wherein the heat sink (54) conducts heat from the heat source (53), wherein the heat sink heats (54) up air surrounding the heat sink to form heated air, and wherein the heated air passes through the exit vent (10a 12a).  

As per claim 20 Aradachi disclose;
wherein 5the heat source (53) is selected from the group consisting of a battery (fig. 2), a motor (13), a transistor (53), a gear box, and a combination thereof (Fig. 2 shows ).
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aradachi in view of Junichi Ishimine (Ishimine) US 6,618,251.
As per claims 2, 3, 6, 7 and 8 Aradachi, does not disclose, well-known details of heat
	dissipation assembly, e. g. 
a heat sink holder connected to the heat sink, 
wherein the heat sink holder affixes the heat sink to the heat source.  
wherein the heat sink holder is formed from plastic.  
the heat sink holder is affixed to the substrate.  
wherein the heat sink is formed from a metal.  
the metal is selected form the group consisting of copper, iron, aluminum, tin, brass, and a combination thereof.  
However in analogues art Ishimine, teaches well-known details of heat sink assembly with circuit board and components.
	a heat sink holder (fig. 1-3 item 16) connected to the heat sink (14), 
wherein the heat sink holder (16) affixes the heat sink (14) to the heat source (19).  
wherein the heat sink holder (16) is formed from plastic (Col. 4 line 67 “resin” material similar/equivalent to plastic which can be molded).  
the heat sink holder (16) is affixed to the substrate (12).  
wherein the heat sink is formed from a metal (Col. 4 line 56 “metallic”).  
the metal is selected form the group consisting of copper, iron, aluminum, tin, brass, and a combination thereof (Col. 4 line 55-56).
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time before the effective filing date of the claimed invention to combine Aradachi and Ishimine by incorporating the teaching of Ishimine, into the system of Aradachi to use frame to hold heat sink and use metallic heat sink. One having ordinary skill in the art would have found it motivated to use arrangement of Ishimine to provide hold heat sink to prevent sliding of heat sink from electronic component and to provide good connection for effective heat transfer.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art  Oomori et al, in fig. 1-8 teaches vents 25, 26 near assembly of fig. 7 having heat sink 53, components 21, fan (22), and motor etc. (see Col. 11 and 12)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUKUNDBHAI G PATEL whose telephone number is (571)270-1364.  The examiner can normally be reached on Mon-Thu 7Am-6pm Fri 7-12 pm (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash P Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUKUNDBHAI G PATEL/           Primary Examiner, Art Unit 2835